1

2

3

4

5

6
                              UNITED STATES DISTRICT COURT
7
                                    DISTRICT OF NEVADA
8
                                               ***
9
      KEVIN JAMES LISLE,                               Case No. 2:03-cv-01005-JCM-CWH
10
                                     Petitioner,
11          v.                                         ORDER
12
      TIMOTHY FILSON, et al.,
13
                                  Respondents.
14

15

16         In this capital habeas corpus action, the respondents are due to file an answer by
17   October 1, 2018. See Order entered July 2, 2018 (ECF No. 260) (90 days from July 2 for
18   answer).
19         On September 26, 2018, Respondents filed a motion for an extension of time (ECF
20   No. 261), requesting a 45-day extension of time, to November 15, 2018, for the answer.
21   This would be the first extension of this deadline. Respondents’ counsel states that the
22   extension of time is necessary because of her obligations in other cases and time away
23   from her office. The petitioner does not oppose the motion for extension of time. The
24   Court finds that Respondents’ motion for extension of time is made in good faith and not
25   solely for the purpose of delay, and that there is good cause for the extension of time
26   requested.
27

28
                                                   1
1              IT IS THEREFORE ORDERED that Respondents’ Motion for Enlargement of Time

2    (ECF No. 261) is GRANTED. Respondents will have until November 15, 2018, to file

3    their answer.

4              IT IS FURTHER ORDERED that, in all other respects, the schedule for further

5    proceedings set forth in the order entered June 22, 2016 (ECF No. 191) will remain in

6    effect.

7
                     October
               DATED THIS ___3,day
                                2018.
                                   of _____________________, 2018.
8

9

10                                                  JAMES C. MAHAN,
                                                    UNITED STATES DISTRICT JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                                2
